206-/S
                                ELECTRONIC RECORD




COA #14-13-00337-CR                                       OFFENSE: Aggravated Assault


STYLE: Jamie Alberto Ibarra vThe State of Texas           COUNTY: Harris


COA DISPOSITION: Affirmed                                 TRIAL COURT: 174th District Court


DATE: January 22, 2015   Publish: Yes                     TC CASE #: 1287084




                               IN THE COURT OF CRIMINAL APPEALS




STYLE: Jamie Alberto Ibarra vThe State of Texas


CCA#


     APP£LLAMT^S                    Petition      CCA Disposition:   _204-/5"
FOR DISCRETIONARY REVIEW IN CCA IS:               DATE:

                                                  JUDGE:


DATE: 0"o/?/5,           /7      20J6^            SIGNED:                       PC:

JUDGE:     /*C                                    PUBLISH:                      DNP:




                                                                                        MOTION FOR


                                                          FOR REHEAR1INGINCCAIS:


                                                       JUDGE:


                                                                                ELECTRONIC RECORD